DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on August 20, 2020.  Claims 1-33 has been cancelled.  Claims 34 – 62 have been newly added.  Thus, claims 34-62 are pending.  Claims 34 and 49 are independent.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on January 28, 2021 and May 13, 2022 have been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 34-37, 46-52, 61 and 62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2012/0043413 to Smith.
Claims 34-37, 46-52, 61 and 62 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith.
With respect to independent claims 34 and 49, Smith discloses a fuselage having a cabin configured to carry a crew and passengers, the fuselage further having a non-articulating nose (see paragraph [0068]:  the passenger cabin may have a lightweight frame made of composite, aluminum, or other suitable material with one stationary front wraparound transparent canopy 127 which serves as the windshield, and two pivotally hinged gull wing style doors 126 which are wraparound door frames with transparent window material encompassing most of the surface to serve as the side windows and skylights on each side of the fuselage 100.); 
a flight deck housed in the fuselage and having a synthetic vision display positioned to operate as the primary flight crew display for views in a forward direction (see paragraph [0044]:  NASA has been researching and developing its "highway in the sky" which provides synthetic vision and GPS guidance in aircraft so that pilots can bypass the large congested airport hubs and land at smaller airports. That technology may be included in some embodiments of this invention, which may allow pilots to bypass even the small airports and land at or near their actual destinations, and it may assist in handling bad weather such as fog.); 
a wing connected to the fuselage (see paragraph [0074]: The main wing 113 may be attached to the bottom of the fuselage 100 below the passenger cabin doors 126: Alternatively, the main wing 113 may be attached to the top of the fuselage 100 or to some intermediate portion of the fuselage 100.); and 
a propulsion system carried by at least one of the wing and the fuselage (see paragraph [0105]:  the engine may he located in the fuselage just behind cabin 600 and in line with the wing 605.).
With respect to dependent claims 35 and 50, Smith discloses wherein the fuselage is configured to carry a crew and a maximum of from 20 to 60 passengers (see paragraphs [0025] and [0068]:  Different embodiments of this aircraft could range from a variety and number of passenger seating arrangements.  Some embodiments of the present invention may have a four-seat cabin, but other embodiments may include fewer or more than four seats.).
With respect to dependent claims 36 and 51, Smith discloses wherein the fuselage is configured to carry a crew and up to 100 passengers (see paragraphs [0025] and [0068]:  Different embodiments of this aircraft could range from a variety and number of passenger seating arrangements.  Some embodiments of the present invention may have a four-seat cabin, but other embodiments may include fewer or more than four seats.).
With respect to dependent claims 37 and 52, Smith discloses wherein the flight deck has a fixed position relative to the fuselage (see paragraph [0079]:  Two of these attachment points 129 may be located on each side of the aircraft, with two fore and two aft. The front parachute cable on each side may be routed from the attachment point 129 on the front of the aircraft, up the side of the fuselage 100 between the front canopy 127 and rear canopy 126, across the top of the fuselage 100 between the left and right hinged gull wing doors 126, and back to the parachute storage compartment 125.).
With respect to dependent claims 46 and 61, Smith discloses wherein the synthetic vision display is configured to display an image of an environment external to the fuselage during fewer than all flight segments of the aircraft (see paragraphs [0030] and [0044]:  Although sonic embodiments of the aircraft may not be as fast as the new light jets currently being developed and soon to be offered for air taxi service, the aircraft nonetheless saves overall time because it can take off and land in locations other than a landing strip. Time commuting to and from an airport can be significant, and some embodiments of this aircraft may provide a means to bypass airports by leaving from and returning to a nearby convenient location.  NASA has been researching and developing its "highway in the sky" which provides synthetic vision and GPS guidance in aircraft so that pilots can bypass the large congested airport hubs and land at smaller airports. That technology may be included in some embodiments of this invention, which may allow pilots to bypass even the small airports and land at or near their actual destinations, and it may assist in handling bad weather such as fog.).
With respect to dependent claims 47 and 62, Smith discloses wherein the synthetic vision display is configured to display an image of an environment external to the fuselage during at least one of a take-off maneuver or a landing maneuver (see paragraph [0044]:  NASA has been researching and developing its "highway in the sky" which provides synthetic vision and GPS guidance in aircraft so that pilots can bypass the large congested airport hubs and land at smaller airports. That technology may be included in some embodiments of this invention, which may allow pilots to bypass even the small airports and land at or near their actual destinations, and it may assist in handling bad weather such as fog.).
With respect to independent claim 48, Smith discloses wherein the flight deck does not include a windshield (see paragraph [0068]:  the passenger cabin may have a lightweight frame made of composite, aluminum, or other suitable material with one stationary front wraparound transparent canopy 127 which serves as the windshield.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 38-45 and 53-60 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of U.S. Patent Publication 2010/0096491 to Whitelaw et al. (hereinafter “Whitelaw”).
With respect to dependent claims 38 and 53, Smith discloses synthetic vision and guidance of an aircraft but does not explicitly disclose at least one camera positioned to view an environment external to the fuselage, and wherein the synthetic vision display is operably coupled to the at least one camera.
Whitelaw discloses an augmented reality engine is the primary subsystem that performs the insertion of synthetic objects into a video stream based on inputs characterizing the time variant line of sight of the viewing object, which may be a camera (onboard or ground) or the actual line of sight of the pilot of the rocket powered vehicle (see paragraph [0179]).  On-board camera network: each rocket plane is preferably equipped with a variety of video cameras, each capturing a different view of the space in and around the rocket plane (see FIG. 22). Coverage can include forward looking from the point-of-view of the pilot for flight engineer, a view of the instrument panel, a view of the pilot, a view of the engine from a wing tip, a view of the rocket plume, a view of the ground, and potential views upwards and to either side of the rocket plane (see paragraph [0359]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with the camera of Whitelaw in order to provide an efficient aircraft vision system that processes environmental images with accuracy during movement.
With respect to dependent claims 39 and 54, Smith discloses synthetic vision and guidance of an aircraft but does not explicitly disclose at least one camera includes multiple cameras, and wherein individual cameras are positioned at different points of the aircraft to obtain different views of the environment external to the fuselage.
Whitelaw discloses an on-board camera network: each rocket plane is preferably equipped with a variety of video cameras, each capturing a different view of the space in and around the rocket plane (see FIG. 22). Coverage can include forward looking from the point-of-view of the pilot for flight engineer, a view of the instrument panel, a view of the pilot, a view of the engine from a wing tip, a view of the rocket plume, a view of the ground, and potential views upwards and to either side of the rocket plane (see paragraph [0359]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with multiple cameras of Whitelaw in order to provide an efficient aircraft vision system with field of view of environmental scenes without lag during movement.
With respect to dependent claims 40 and 55, Smith disclose synthetic vision and guidance of an aircraft but does not explicitly disclose wherein the at least one camera includes multiple cameras, and wherein one camera is positioned to provide a back-up function for another camera.
Smith discloses that in the case of an in-panel display, the simulated data overall can be melded with the imagery from one or more forward looking cameras, such that the melded real and virtual forward looking world video show the forward line of sight imagery with virtual tracks and the like for the pilot to navigate or gain a higher level of situational awareness (see paragraph [0153]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with multiple cameras of Whitelaw that serves as alternative image capture to other cameras in order to provide and efficient aircraft vision system that processes environmental images with accuracy during movement.
With respect to dependent claims 41 and 56, Smith disclose synthetic vision and guidance of an aircraft but does not explicitly disclose that the at least one camera is operable in the visible spectrum.
Whitelaw discloses an ASSDC system that comprises a network of visible and/or infrared cameras that are positioned around an aircraft or spacecraft to provide human-in-the-loop or automated inspection capability. Camera inspection is preferably provided for all main areas including but not limited to, engine compartment, wheel wells, prop area behind aircraft and control surfaces. In one embodiment, an infrared camera is capable of detecting hot spots and is useful in low light conditions. This embodiment further comprises synthetic vision and melded vision (see paragraph [0303]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with a camera of Whitelaw that serves to operate in a visible wavelength that is visible in order to provide an efficient aircraft vision system that processes environmental images in the field of view without lag during high speeds of movement.
With respect to dependent claims 42 and 57, Smith disclose synthetic vision and guidance of an aircraft but does not explicitly disclose wherein the at least one camera is operable outside the visible spectrum.
Whitelaw discloses a visual identifier that may be generated via a chemical reaction that occurs in response to the heat of the plume, which causes the chemicals to burn or radiate a particular color. In one configuration, the intensity of the color may vary according the thrust level of the engine. This may be accomplished by providing temperature-sensitive chemicals to the plume that cause radiant light energy at different temperatures, thereby displaying to spectators a piecewise spectrum of colors that vary in wavelength according to thrust level (see paragraph [0133]).  Camera inspection is preferably provided for all main areas including but not limited to, engine compartment, wheel wells, prop area behind aircraft and control surfaces. In one embodiment, an infrared camera is capable of detecting hot spots and is useful in low light conditions. (see paragraph [0303]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with a camera of Whitelaw that serves to operate outside a visible wavelength that is visible in order to provide an efficient aircraft vision system that processes environmental images with precision in the field of view without delay.
With respect to dependent claims 43 and 58, Smith disclose synthetic vision and guidance of an aircraft but does not explicitly disclose wherein the synthetic vision display includes multiple display screens.
Whitelaw discloses that the pilots of each rocket-powered vehicle are optionally provided with a heads up display that may, in various combinations, display other competitors, the competitor's safety bubbles, the vehicle-specific virtual tunnel within which the vehicle should navigate, the overall racecourse tunnel, virtual pylons, physical data and/or obstacles (see paragraph [0114]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with a display system with multiple screens of Whitelaw in order to provide an efficient aircraft vision system with virtual reality viewing of the environment of the aircraft.
With respect to dependent claims 44 and 59, Smith disclose synthetic vision and guidance of an aircraft but does not explicitly disclose wherein the synthetic vision display includes a virtual reality display device.
Whitelaw discloses an augmented reality engine is the primary subsystem that performs the insertion of synthetic objects into a video stream based on inputs characterizing the time variant line of sight of the viewing object, which may be a camera (onboard or ground) or the actual line of sight of the pilot of the rocket powered vehicle. (see paragraph [0179]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with a display system with multiple screens of Whitelaw in order to provide an efficient aircraft vision system with virtual reality viewing of the environment of the aircraft.
With respect to dependent claims 45 and 60, Smith disclose synthetic vision and guidance of an aircraft but does not explicitly disclose that the synthetic vision is configured to display an image of an environment external to the fuselage during all flight segments of the aircraft.
Whitelaw discloses a system level approach to data management using wireless telemetry links (capture, processing and display) beginning with airborne vehicles and migrating along multiple paths that can include delivery of such real-time information over the Internet to fans worldwide, which can be part of an integrated rangeless air racing maneuvering instrumentation system (see paragraph [0039]).  A navigation melds the real and virtual worlds (see FIGS. 25A-25B). In this embodiment, a pilot is presented with a visual depiction of the environment that is rich in visual navigation aids. By knowing the time-dependent position in space of one or more rocket planes, and by sharing this information between planes, a user synthetically inserts into the field of view of a forward looking calibrated camera, synthetic objects of a variety of form and function. One example of a synthetic object comprises pathways in the sky inside of which pilots are guided to accomplish certain goals including but not limited to precision flying to serve the purpose of maintaining separation from other vehicles, performing maneuvers, and a combination thereof. (see paragraph [0357]).
It would have been obvious to one skilled of the art to combine the synthetic vision of Smith with a display system for displaying all flight segments of Whitelaw in order to provide an efficient aircraft vision system with virtual reality viewing of the environment of the aircraft.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661